                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

EMANUEL JULES (#299983)
                                                                       CIVIL ACTION
VERSUS
                                                                       NO.17-503-JWD-EWD
DARRYL VANNOY, ET AL.
                                                   OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 23, 2019, to which no objection was filed;

        IT IS ORDERED that the Court declines to exercise of supplemental jurisdiction over

any potential state law claims, and that this action is DISMISSED, WITH PREJUDICE, as

legally frivolous and for failure to state a claim upon which relief may be granted pursuant to

28 U.S.C. §§ 1915(e) and 1915A.1

        IT IS FURTHR ORDERED that Plaintiff’s pending Motion Requesting Service of

Summons (doc. 15) is DENIED AS MOOT.

        Judgment shall be entered accordingly.

        Signed in Baton Rouge, Louisiana, on September 19, 2019.


                                                        S
                                               JUDGE JOHN W. deGRAVELLES
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA


1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or
appeal a judgment in a civil action or proceeding under this section[Proceedings in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in
a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.”
